                                                                                                          -if
                                                                                                            i FTi
                                                                                                              Si'j.'Jy)




            1                                   UNITED STATES DISTRICT COURT                          SUSAN Y. SOONQ
                                                                                                  CLERK, U.S. DISTRICtSurT
           2                                 NORTHERN DISTRICT OF CALIFORNIA                                    OF CALfFORMiA

           3

           4      IN THE MATTER OF                                  ^^cNoSO 219IV088
           5      Ronald R. Roundy, bar number 276879                    ORDER TO SHOW CAUSE RE
                                                                         SUSPENSION FROM MEMBERSHIP
           6                                                             IN GOOD STANDING OF THE BAR
                                                                         OF THE COURT
           7

           8    TO: Ronald R. Roundy, bar number 276879

           9            The State Bar of Califomia has notified the United States District Court for the Northern Dlsb"ict of

           10   Califomia that, effective June 10,2019, you have become ineligible to practice law in the-State of

           11   Califomia following disciplinary action. Under this Court's Civil Local Rule 11-7,this status change may

      cd   12   render you ineligible for continued active membership in the bar ofthe Northem District of Califomia.

5 c2       13        Effective the date ofthis order, your membership in the bar of this Court is suspended on an interim
o
•M    cd
.a u       14   basis pursuant to Civil Local Rule 11-7(b)(1). On or before September 23,2019, you may file a response
is ty
CO    O


CO
           15   to this Order meeting the requirements of Civil Local Rule 1 l-7(b)(2), which may be viewed on the Court's
<1^   a
      CO

^^
00 Q       16   website at cand.uscourts.gov. If you fail to file a timely and adequate response to this Order, you will be
Td fi
           17   suspended from membership without further notice.
II
           18        If you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored

           19   to active membership in the State Bar of Califomia, you may apply for reinstatement pursuant to Civil

           20   Local Rule 1 l-7(b)(3). The Clerk shall close this file on or after September 23, 2019 absent further order of

5
0\
           21   this Court.


\          22           IT IS SO ORDERED.

           23   Dated: 8/12/19

           24
                                                                     JAMES DaNATO
           25                                                        United St«es District Judge
           26
\
           27

           28
                Attorney-discipline_OSC
                rev. 11-18
